Name: Commission Regulation (EEC) No 1032/86 of 9 April 1986 amending Regulation (EEC) No 2388/84 on special detailed rules on the application of export refunds in the case of certain preserved beef and veal products
 Type: Regulation
 Subject Matter: trade policy;  animal product;  foodstuff
 Date Published: nan

 Avis juridique important|31986R1032Commission Regulation (EEC) No 1032/86 of 9 April 1986 amending Regulation (EEC) No 2388/84 on special detailed rules on the application of export refunds in the case of certain preserved beef and veal products Official Journal L 095 , 10/04/1986 P. 0017 - 0017 Finnish special edition: Chapter 3 Volume 20 P. 0183 Swedish special edition: Chapter 3 Volume 20 P. 0183 *****COMMISSION REGULATION (EEC) No 1032/86 of 9 April 1986 amending Regulation (EEC) No 2388/84 on special detailed rules on the application of export refunds in the case of certain preserved beef and veal products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 18 (5) thereof, Whereas Commission Regulation (EEC) No 2388/84 (3) laid down that certain preserved products which meet the conditions laid down in that Regulation and are exported to third countries will be eligible for a special refund where they are manufactured under the arrangements provided for in Article 4 of Council Regulation (EEC) No 565/80 (4); whereas, in view of the outlets which exist on the markets of third countries, these conditions should be adapted in the manner described below; Whereas the mesasures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 In the second indent of the first subparagraph of Article 2 of Regulation (EEC) No 2388/84, '80 %' is replaced by '60 %'. Article 2 This Regulation shall enter into force on 10 April 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 April 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 148, 28. 6. 1968, p. 24. (2) OJ No L 362, 31. 12. 1985, p. 8. (3) OJ No L 221, 18. 8. 1984, p. 28. (4) OJ No L 62, 7. 3. 1980, p. 5.